Citation Nr: 0937609	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to May 
1952.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran died in December 2004.  A December 2004 death 
certificate indicates that the Veteran died of 
myelodysplastic syndrome at the VA Medical Center in Tampa, 
Florida.  The records associated with the Veteran's 
hospitalization prior to death are not in the claims file.  
Because the full treatment records have not previously been 
considered and may be relevant to the appellant's claim, the 
full treatment records should be obtained.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008) ); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

At the time of the Veteran's death, service connection was in 
effect for the residuals of gunshot wounds to the right hand 
and brachium and for posttraumatic stress disorder (PTSD).  
The appellant contends that various medications the Veteran 
was prescribed for PTSD, including Serzone (Nefazodone) and 
Bupropion, caused or contributed to the myelodysplastic 
syndrome from which he died.  In support of her claim, she 
points to November 2003 treatment records which show that 
those medications were felt to have possibly caused the 
Veteran's anemia.  She additionally asserts that the FDA's 
removal of Serzone from the market supports her contention 
that the drug was unsafe.  Because it is unclear to the Board 
whether the medication prescribed for the Veteran's PTSD 
either caused his death or materially contributed to his 
cause of death and a VA examiner has not yet opined as to the 
relationship between the Veteran's active service and the 
cause of his death, the Board finds that a remand for an 
etiological opinion is necessary in order to fairly decide 
the merits of the appellant's claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Lastly, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Certain additional notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include:  (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The content of the 38 U.S.C.A. § 5103(a) notice 
letter will depend upon the information provided in the 
claimant's application.  In the instant case, the letters 
provided to the appellant did not comply with those 
requirements.

The United States Court of Appeals for Veterans Claims has 
also held that the notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing that matters should be provided on 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's medical 
records from the VA Medical Center in 
Tampa, Florida dated immediately prior 
to his December 2004 death (his 
terminal hospital records), in addition 
to all records dated since October 
2003.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative 
response if the records are not 
available.  If the records have been 
retired, obtain them from the 
appropriate storage facility.

2.  Send the appellant a notice letter 
that complies with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008) that 
includes an explanation as to the 
information or evidence needed to 
establish a claim for service 
connection for the cause of the 
Veteran's death, as outlined by the 
Court in Hupp.  Also, advise the 
appellant that an effective date will 
be assigned if DIC benefits are 
awarded, to include an explanation as 
to the information or evidence needed 
to establish such, as outlined by the 
Court in Dingess/Hartman.

3.  Make arrangements for the claims 
folder to be reviewed by a VA physician 
for a medical opinion on the issue of 
service connection for the cause of the 
Veteran's death.  The examining 
physician should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(50 percent or greater possibility) 
that the medication prescribed for the 
Veteran's service-connected PTSD 
(Serzone (Nefazodone) and Bupropion) 
caused or contributed substantially or 
materially to his cause of death 
(myelodysplastic syndrome). 

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

